Citation Nr: 1750645	
Decision Date: 11/07/17    Archive Date: 11/17/17

DOCKET NO.  10-31 043	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD).  

2.  Entitlement to an initial disability rating in excess of 20 percent for radiculopathy of the right lower extremity.  

3.  Entitlement to service connection for a right leg disorder.  

4.  Entitlement to service connection for a right hip disorder, to include as secondary to service-connected lumbar strain. 

5.  Entitlement to service connection for bilateral hearing loss. 

6.  Entitlement to service connection for tinnitus.  

7.  Entitlement to a total disability rating based on individual unemployability (TDIU).  

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

R. Costello, Associate Counsel 


INTRODUCTION

The Veteran had active service from July 1963 to September 1966.  He also served in the Army Reserves from 1978 to 1983. 

This appeal comes to the Board of Veterans' Appeals (Board) from rating decisions dated in May 2008, April 2010, July 2016, and December 2016 by the Department of Veterans Affairs (VA) Regional Office (RO).  In July 2014, the Veteran appeared and provided testimony on the service connection claims identified above before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is associated with the claims file.  When the Veteran submitted his appeals in 2017 regarding his increased rating claims, he did not request a hearing on those issues.

In a decision dated in May 2016, the Board remanded the above service connection issues.  The Board finds compliance with the remand.  

Also, during the pendency of his appeal, the Veteran raised the issue of entitlement to a TDIU.  See, e.g., April 2017 VA Form 9.  When a request for a TDIU is made during the pendency of a claim, whether expressly raised by a veteran or reasonably raised by the record, it is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability as part of the initial adjudication of the claim.  Rice v. Shinseki, 22 Vet. App. 447, 453-454 (2009).  Thus, the issue of entitlement to a TDIU is before the Board.  This issue is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  For the entire period on appeal, the Veteran's PTSD has resulted in symptoms to include, but not limited to, circumstantial, circumlocutory or stereotyped speech, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, irritable behavior and angry outburst (with little or no provocation) typically expressed as verbal or physical aggression towards people or objects, diminished ability to think, indecisiveness, mild memory loss, attention and concentration difficulties, sleep difficulties, avoidance, feelings of detachment, hypervigilance, exaggerated startled response, depressed mood, and anxiety, resulting in occupational and social impairment with deficiencies in most areas, but not total social and occupational impairment.

2.  The Veteran's radiculopathy of the right lower extremity was manifested by symptoms comparable to no more than moderate incomplete paralysis, with some sensory loss, and diminished reflexes and strength deficits.

3.  The weight of the probative evidence is against the conclusion that the Veteran has a right leg disorder other than radiculopathy of the right lower extremity or a right hip disorder. 

4.  The Veteran's right hip disorder is not related to service or a service-connected disability. 

5.  The Veteran's bilateral hearing loss is not related to military service.

6.  The Veteran's tinnitus is not related to military service. 


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating of 70 percent, but no greater, for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.21, 4.126, 4.130, Diagnostic Code 9411 (2017). 

2.  The criteria for an initial disability rating in excess of 20 percent for radiculopathy of the right lower extremity have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.6, 4.7, 4.14, 4.124a, Diagnostic Code 8620 (2017).

3.  The criteria for service connection for a right leg disorder are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2017).

4.  The criteria for service connection for a right hip disorder, to include as secondary to service-connected lumbar strain, are not met.  38 U.S.C.A. §§ 1101, 1112, 1113, 1110, 1137, 5107, (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307(a)(3), 3.309(a), 3.310 (2017).

5.  The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2017).

6.  The criteria for service connection for tinnitus have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2017).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Neither the Veteran nor his representative has raised any specific issues with the duty to notify.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board.").  

Regarding the duty to assist, the Board finds that all relevant facts have been properly developed and that all evidence necessary for equitable resolution of the issue herein decided has been obtained in accordance with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159 (c).  The Veteran was provided VA examinations of his PTSD, radiculopathy of the right lower extremity, right hip disorder, bilateral hearing loss, and tinnitus.  These examinations and their associated reports were adequate because, along with the other evidence of record, they provided sufficient information to decide the appeal and a sound basis for a decision on the Veteran's claims.  The examination reports were based on examination of the Veteran by the examiner with appropriate expertise who thoroughly reviewed the claims file.  Therefore, the Board finds that the evidence is adequate to resolve this case.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Stefl v. Nicholson, 21 Vet. App. 120 (2007).

Pertaining to his increased rating claim for radiculopathy of the right lower extremity, the Board notes the Veteran asserts in a March 2016 statement that the March 2016 VA examiner did not take notes during the examination and asserts in his April 2017 substantive appeal that his VA doctor minimized his atrophy.  A presumption of regularity is applied to all manner of VA processes and procedures.  Miley v. Principi, 366 F.3d 1343, 1346-47 (Fed. Cir. 2004) ("The presumption of regularity provides that, in the absence of clear evidence to the contrary, the court will presume that public officers have properly discharged their official duties."); Rizzo v. Shinseki, 580 F.3d 1288, 1292 (Fed. Cir. 2008) (applying the presumption of regularity to VA examination).  Clear evidence is required to rebut the presumption of regularity.  Miley, 366 F.3d at 1347. 

Here, the Board finds that the presumption of regularity has not been rebutted.  The VA examination report included specific, objective clinical findings, and there was no indication that such findings were inaccurate or biased in any way.  Moreover, the exam was consistent with the other medical evidence of record.  The examiner considered the Veteran's pertinent history and functional impairments, and conducted a thorough clinical evaluation of the Veteran.  Therefore, to the extent that the Veteran contends that this VA examination report included erroneous, incomplete, or biased findings, the Board finds that the presumption of irregularity has not been rebutted, as there is not "clear evidence" of irregularity.  The Board finds that this report adequately addressed the nature and severity of the Veteran's service-connected radiculopathy of the right lower extremity.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Accordingly, the Board finds that there is no duty to provide another examination or medical opinion.

The Court held in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. 3.103(c)(2) requires that the RO official or VLJ who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  In July 2014, the Veteran had a hearing before the undersigned Veterans Law Judge in which he provided testimony and argument on the service connection issues currently on appeal.  Neither the Veteran, nor his representative, has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor has either identified any prejudice in the conduct of the Board hearing.

Therefore, VA has satisfied its duties to notify and assist, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 

The Board has thoroughly reviewed all the evidence in the Veteran's VA files.  In every decision, the Board must provide a statement of the reasons or bases for its determination, adequate to enable an appellant to understand the precise basis for the Board's decision, as well as to facilitate review by the Court.  38 U.S.C. § 7104(d)(1); see Allday v. Brown, 7 Vet.App. 517, 527 (1995).  Although the entire record must be reviewed by the Board, the Court has repeatedly found that the Board is not required to discuss, in detail, every piece of evidence.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) (rejecting the notion that the Veterans Claims Assistance Act mandates that the Board discuss all evidence).  Rather, the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The discussion below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked. 

I. Increased Ratings

The Veteran is seeking increased ratings for his PTSD and radiculopathy of the right lower extremity.  Disability evaluations are determined by comparing a veteran's present symptoms with the criteria set forth in the VA Schedule for Rating Disabilities, which is based upon average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Staged ratings are appropriate when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  After careful consideration of the evidence, any reasonable doubt is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided.  38 C.F.R. § 4.14 (2017).  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).  





PTSD

The Veteran argues that his service-connected psychiatric disorder is more severe than the rating reflects.  Specifically, stating in his April 2017 substantive appeal that his PTSD warrants a 100 percent rating.  

In this case, the Veteran is in receipt of a 50 percent disability rating under 38 C.F.R. § 4.130, Diagnostic Code 9411 (2017).  The regulations relevant to this appeal can be found at 38 C.F.R. §§ 4.21, 4.126, 4.130, Diagnostic Code 9411 and were provided to the Veteran in the March 2017 statement of the case and will not be repeated here.  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Nevertheless, all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the veteran's impairment must be "due to" those symptoms.  A veteran may only qualify for a given disability by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.

Based on the evidence of record and upon resolution of reasonable doubt in favor of the Veteran, the Board finds that a rating of 70 percent, and no greater, is warranted.  In this regard, the Board notes that the Veteran has presented with complaints of circumstantial, circumlocutory or stereotyped speech, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, irritable behavior and angry outburst (with little or no provocation) typically expressed as verbal or physical aggression towards people or objects, diminished ability to think, indecisiveness, mild memory loss, attention and concentration difficulties, sleep difficulties, avoidance, feelings of detachment, hypervigilance, exaggerated startled response, depressed mood and anxiety.  See February 2016 Disability Benefits Questionnaire (DBQ), April 2016 VA examination, and November 2016 VA examination addendum.  Moreover, both the February 2016 DBQ and April 2016 VA examination noted the Veteran's disturbances caused clinically significant distress or impairment in social, occupational, or other important areas of functioning.  

These symptoms support a 70 percent disability rating.  The Veteran's disability most closely approximates occupational and social impairment with deficiencies in most areas as listed in the criteria for a 70 percent disability rating under Diagnostic Code 9411.

The Board acknowledges that the symptoms described above do not indicate that the Veteran experiences all of the symptoms associated with a 70 percent disability evaluation for acquired psychiatric disorder.  However, the Board finds that his symptoms equate in frequency, severity and duration to occupational and social impairment with deficiencies in most areas.  See Vasquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013).  Therefore, a 70 percent disability evaluation is warranted for the entire appeals period, even though all the specific symptoms listed for a 70 percent evaluation are not manifested.

Consideration has been given to assigning the next higher and maximum disability evaluation of 100 percent for the Veteran's PTSD for the period on appeal.  Most of his documented symptoms (e.g., difficulty in establishing and maintaining effective work and social relationships, irritable behavior and angry outburst (with little or no provocation) typically expressed as verbal or physical aggression towards people or objects, diminished ability to think, indecisiveness, mild memory loss, attention and concentration difficulties, sleep difficulties, avoidance, and feelings of detachment) are specifically included in the criteria for a 50 or 70 percent evaluation.  Total occupational and social impairment, which generally requires symptoms severe enough to severely distort the individual's perception of reality, is not shown by the record.  Indeed, the Veteran has not displayed gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; or intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene).  He has been found to be capable of managing his own financial affairs and to the extent the Veteran had recurrent thoughts of death, he consistently denied suicidal and homicidal ideations.  

Furthermore, the February 2016 examiner found the Veteran's symptoms resulted in occupational and social impairment with reduced reliability and productivity, which warrants a 50 percent rating.  The April 2016 VA examiner found the Veteran's symptoms resulted in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation, which warrants a 30 percent rating.  Moreover, the Veteran has consistently reported having friends and a close relationship with his wife.  Thus, the Veteran's symptomatology does not equate to total occupational and social impairment.  

Although the February 2016 DBQ found the Veteran was disoriented to time or place, the same examiner noted that when being administered the Montreal Cognitive assessment (MoCA), the Veteran was oriented to date, month, year, day of the week, and place of the evaluation.  Moreover, the April 2016 VA examiner found the Veteran was oriented to person, place, and time.  

The Board notes the Veteran asserts in his January 2017 notice of disagreement that 38 C.F.R. § 3.304(f) violates his rights under VCAA and 5th amendment rights.  However, as 38 C.F.R. § 3.304(f) allows veterans to apply for service connection for PTSD if the veteran feels his PTSD is related to his fear of hostile military or terrorist activities, which was used in granting the Veteran service connection for PTSD, the Board finds no harm to the Veteran in utilizing this regulation in granting him service connection.  

For these reasons, the Board finds that the weight of the evidence establishes that the Veteran's PTSD most closely approximates the 70 percent criteria.  As the preponderance of the evidence is against assignment of any higher rating, the benefit-of-the doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).



Radiculopathy of the Right Lower Extremity

The Veteran contends that he is entitled to a higher rating for radiculopathy of the right lower extremity.  Specifically, claiming in his October 2016 notice of disagreement that his disability warrants a 40 percent rating.  

The Veteran is currently in receipt of a 20 percent rating for his radiculopathy of the right lower extremity under Diagnostic Code 8620.  Diseases of the peripheral nerves are evaluated under the Schedule of Ratings for Diseases of the Peripheral Nerves.  See 38 C.F.R. § 4.124a, Diagnostic Codes 8510-8540, 8610-8630, and 8710-8730.  Disabilities associated with the sciatic nerves are evaluated under Diagnostic Code 8520.  Also, Diagnostic Code 8620 refers to neuritis of the sciatic nerve while Diagnostic Code 8720 refers to neuralgia of the sciatic nerve.  Such regulations were provided to the Veteran in the March 2017 statement of the case and will not be repeated here.  

In addition, in rating peripheral nerve injuries and their residuals, attention should be given to the site and character of the injury, the relative impairment and motor function, trophic changes, or sensory disturbances.  38 C.F.R. § 4.120.  A Note at the beginning of 38 C.F.R. § 4.124a indicates that disability from neurological disorders is rated from 10 percent to 100 percent in proportion to the impairment of motor, sensory, or mental function, and that with partial loss of use of one or more extremities from neurological lesions, rating is to be by comparison with mild, moderate, severe, or complete paralysis of the peripheral nerves.  The words mild, moderate, moderately severe, and severe as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.

The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type of picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration and that, when the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a; see also 38 C.F.R. § 4.123.  

The Board finds the Veteran's symptoms do not meet a moderately severe level of incomplete paralysis.  Although the Veteran has continuously reported pain radiating down his leg and numbness, the February 2013 VA examiner found the Veteran's radiculopathy symptoms included mild constant pain, moderate paresthesias and/or dysesthesias, and mild numbness.  Also, the examiner found reflexes were hypoactive in the right knee and absent in the right ankle, and muscle strength was 4/5 on right knee extension and ankle dorsiflexion.  Furthermore, the March 2016 VA examiner found the Veteran's radiculopathy symptoms included moderate constant pain and numbness in the right lower extremity, reflexes were hypoactive in both the knee and ankle, and muscle strength was 4/5 on right knee extension, ankle plantar flexion, ankle dorsiflexion and great toe extension.  Both examiners found the only nerve root involved was the sciatic nerve, and the severity of the Veteran's radiculopathy was moderate.  

The Board finds that, with the exception of hypoactive and absent findings of reflexes and slightly decreased strength shown in the right lower extremity, symptoms present are primarily sensory in nature.  38 C.F.R. § 4.124a provides that, when neurological involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  The Board acknowledges the Veteran's complaints that his radicular pain "limits gait to slow halting and antalgic favoring right lower extremity," and his pain is too great to sit on a regular chair and requires a high stool.  However, the evidence reveals the Veteran's neuropathy symptoms are largely sensory.  Indeed, there is only one finding of absent reflexes in the right ankle with the remainder of the evidence representing some decrease in reflexes and decrease in strength noted in the right lower extremity.  Therefore, service-connected radiculopathy of the right lower extremity is no more than moderate in degree and does not more nearly approximate a rating based on moderately severe, severe, or complete paralysis.  Moreover, there is no evidence of organic changes, such as muscle atrophy or trophic changes, which would warrant a higher rating.  See February 2013 and March 2016 VA examinations (finding no muscle atrophy).  Therefore, the Board finds a rating in excess of 20 percent is not warranted.  

For these reasons, the Board finds that the weight of the evidence establishes that the Veteran's radiculopathy of the right lower extremity does not approximate a rating in excess of 20 percent.  As the preponderance of the evidence is against assignment of any higher rating, the benefit-of-the doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. at 53-56.

II. Service Connection 

The Veteran claims entitlement to service connection for a right leg and right hip disability secondary to his service-connected back disability and service connection for bilateral hearing loss and tinnitus.  The regulations pertinent to the Veteran's service connection claims (38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310, 3.385) were provided to him in the 2010 and 2012 statements of the case.  Since he has had adequate notice of the pertinent laws, they will not be repeated here.

Right Leg Disorder

The Board notes the Veteran has continuously complained of pain in his right leg.  As noted above, service connection for radiculopathy of the right lower extremity associated with lumbar strain has already been established, effective July 11, 2011.  Other than his already diagnosed and compensated radiculopathy of the right lower extremity and degenerative arthritis of the right hip, which is herein denied, the Board finds the evidence of record is void of the existence of any other current disability to the right leg.  Moreover, the Veteran has not asserted another disability exists.  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  Degmetich v. Brown, 104 F. 3d 1328 (Fed. Cir. 1997); Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998).  In the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Accordingly, the preponderance of the evidence is against the Veteran's claims of entitlement to service connection for right leg disorder.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, that doctrine is not applicable where, as here, there is not an approximate balance of positive and negative evidence.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2017).
Right Hip Disorder 

The Board notes the Veteran does not assert his right hip disorder is directly related to service and the evidence of record does not reflect such.  Furthermore, the Board notes the evidence of record does not include any medical opinion otherwise relating the Veteran's right hip disorder directly to his active service.  Indeed, service treatment records are silent for any complaints or treatment of the right hip and the Board notes the first post-service evidence in the record of degenerative changes of the right hip was in 2009.  See July 2009 VA treatment record (noting x-rays revealed moderate degenerative changes).  Thus, service connection for arthritis of the right hip on a chronic disease presumptive basis is not warranted.  38 C.F.R. §§ 3.307, 3.309 (2017).

Moreover, post-service medical records are silent as to any complaints of right hip pain until 2009, 43 years after service,  See July 2009 private treatment noting right hip pain.  A significant lapse in time between service and post-service medical treatment may be considered as part of the analysis, which weighs against the claim.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  Therefore the Board finds the evidence is against a finding that the Veteran's right hip disorder is directly related to service.   

While the Board recognizes the Veteran's assertions that his right hip disorder is secondary to his service-connected lumbar strain, the Veteran is not competent to make this conclusion.  Although lay persons are competent to provide opinions on some medical issues, the specific disability in this case, musculoskeletal disorders, fall outside the realm of common knowledge of a lay person.  Kahana v. Shinseki, 24 Vet. App. 428, 433 (2012); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Musculoskeletal disorders require specialized training and medical diagnostic testing for a determination as to diagnosis, and they are not susceptible of lay opinions on etiology.  There are many different possible musculoskeletal disorders, and a layperson is not competent to diagnose among them or to provide an etiology.  Therefore, the Board finds that the Veteran's statements of record cannot be accepted as competent evidence sufficient to establish service connection for a right hip disorder.

The Board acknowledges the Veteran's assertions that he was seen in September 2009 and was told that his right hip condition was due to his back condition.  Also, he was in therapy from July 2 to August 2009 and his therapist stated that his right hip condition was due to his back.   However, the Board finds no documentation of such statements in the record.  Moreover, the Board finds the July 2012 and February 2013 VA examiner's opinions to be of great probative value.  Indeed, the VA examiners opined that the claimed condition was less likely as not due to or the result of the Veteran's service connected condition.  The July 2012 VA examiner explained that the Veteran had normal calf and thigh circumferences which do not lend themselves toward a favored gait due to the spine and the fact that both hips had mild arthritis in 2010 showed that it was not an isolated joint due to altered gait.  Also, the February 2013 VA examiner explained that the Veteran was service connected for a lumbar strain/sprain, which involved the paraspinal muscles.  "These muscles are not attached to and do not support the hip joint thus one cannot affect the other.  Additonally, [sic] Veteran has bilateral hip DJD on x-ray done in 2010, therefore there is no evidence that his most recent gait changes (that occured [sic] after the hip pain) caused pelvic tilt to one side or the other."  Also his "calf/thigh circumferences and leg length are normal which do not lend themselves towards a favored gait."  The Board finds the VA examiners based their opinions on an accurate factual premise of the Veteran's history, reviewed the entire claims file and specifically based their opinions on the documented evidence therein.  Also, the examiners provided clear and persuasive rationales for their opinions.  

In sum, the Board finds the elements of service connection for a right hip disorder has not been met.  Accordingly, service connection for the claimed disability is not warranted.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 53-56 (1990).




Bilateral Hearing Loss and Tinnitus

The Veteran claims service connection for bilateral hearing loss and tinnitus.  Specifically, claiming his hearing disability began in 1963 due to exposure to rifle fire and acoustic trauma in Vietnam.  He notes his separation exam showed his right ear puretone threshold at 3000 Hertz was 45 decibels.  Also, he asserts his in-service ear infection contributed greatly to his hearing loss.  Additionally, he has suffered from tinnitus continuously since service.  See May 2009 statement, July 2010 substantive appeal, and November 2012 statement. 

Initially, the Board notes the Veteran was found to have a current bilateral hearing loss disability for VA compensation purposes and tinnitus.  See February 2008 (noting the Veteran had mild high frequency sensorineural hearing loss in the left ear, a flatter mild to moderate/severe sensorineural hearing loss in the right ear, and tinnitus). 

After consideration of the lay and medical evidence, the Board finds that the Veteran is not entitled to presumptive service connection for his hearing loss and tinnitus.  The Board acknowledges the Veteran's assertion that his service treatment records revealed right ear puretone thresholds at 3000 Hertz was 45 decibels; however, his service treatment records, which appear to be complete, do not show complaints of or treatment for hearing loss for VA purposes or tinnitus.  Audiometric testing was conducted at separation from active duty in August 1966.  As this evaluation was conducted prior to 1967, the Board will convert the recorded metrics to ISO-ANSI standards.  The Veteran's reported puretone thresholds, in decibels, were as follows:



HERTZ




500
1000
2000
3000
4000
RIGHT
15(0)
10(0)
10(0)
25(15)
5(0)
LEFT
15(0)
10(0)
10(0)
10(0)
5(0)

These results did not indicate the Veteran had hearing loss in either ear for VA purposes.  

Audiometric testing was conducted again on reserve service entry in November 1978.  The Veteran's reported puretone thresholds, in decibels, were as follows:



HERTZ




500
1000
2000
3000
4000
RIGHT
15
15
5
30
30
LEFT
25
15
10
20
20

These results also do not indicate the Veteran had hearing loss in either ear for VA purposes.  

While the Veteran claims that his hearing loss and tinnitus began in service, this statement is inconsistent with other evidence, including his service treatment records, a September 1996 private treatment that shows the Veteran reported exposure to loud noises while working in an auto plant and slowly progressive hearing loss in his right ear since 1991, and constant tinnitus since 1991.

In light of the medical and lay evidence, the Board finds that symptoms of bilateral hearing loss and tinnitus were not chronic in service or continuous after service separation, and that his bilateral hearing loss and tinnitus did not manifest to a compensable degree within one year of service separation.  The Veteran's hearing and ears were evaluated as normal at separation from service, and the Veteran reported in September 1996 that his hearing loss and tinnitus began in 1991.  Thus, the Board finds that the Veteran is not entitled to presumptive service connection.

That does not end the inquiry.  Service connection can still be granted on a direct basis for a disability that begins after service if it is related to an in-service disease or injury.  The Board finds that the evidence does not demonstrate that the Veteran's hearing loss and tinnitus disorders are related to in-service noise exposure.  The Board acknowledges a July 2010 statement from Dr. G.J.W. that notes "I think his degree of hearing loss you cannot exclude with any certainty at least a contribution from his military service."  However, as this statement is merely speculative, the Board affords it little probative value.  Additionally, while a February 2016 private treatment record from Dr. P.J.Y notes the Veteran's medication for his in-service ear infection more likely than not caused sclerosis and thickening of the ossicles, which caused hearing loss, and his current bilateral hearing loss and tinnitus were directly and casually related to service, the Board finds little probative value in these opinions.  Indeed, Dr. P.J.Y. neglected to discuss the Veteran's normal separation examination from service in formulating these opinions.     

Instead, the Board finds the VA examiners' opinions to be highly probative as the examiners reviewed the record and gave thorough rationales for their opinions.  The February 2013 VA examiner opined that drops used to treat an in-service ear infection did not cause hearing loss because the Veteran had normal hearing at discharge.  Moreover, the Board notes service connection for an inner ear infection was denied in a March 2013 rating decision.  The May 2016 VA examiner opined that is was less likely as not that hearing loss was related to military noise exposure in-service, explaining that the sudden loss of hearing reported beginning in 1991 is not that which is consistent with noise exposure or acoustic trauma 25 years post-service and "[a]s hearing loss was within normal limits, bilaterally, at separation, it is again the opinion of this examiner that any hearing loss at this time is not due to noise exposure or acoustic trauma during military service."  The examiner also opined that tinnitus was less likely than not due to noise exposure or acoustic trauma in service and not aggravated by any present hearing loss because there was no objective evidence of military noise injury so no basis to conclude that the claimed tinnitus was associated with such injuries.  There was no documented permanent threshold shift in hearing during military service and no documented complaints of tinnitus in the service treatment records.  

The Veteran is competent to report his in-service noise exposure as well as observable symptoms of hearing loss and tinnitus.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  As a layperson, however, he is not competent to report that his current hearing loss and tinnitus disabilities were caused by in-service noise exposure because that issue presents a complex medical question requiring the opinion of a medical professional.  See Jandreau, 492 F.3d 1372, 1377.  This is particularly true in light of the extensive period of time between the Veteran's in-service noise exposure and manifestation of his disabilities.  Thus, the Veteran's statements that his hearing loss and tinnitus stem from service are not competent evidence.

In light of the evidence, the Board finds that his bilateral hearing loss and tinnitus are not related to service.  As the preponderance of the evidence is against the Veteran's claims, the benefit-of-the-doubt rule does not apply and service connection for bilateral hearing loss and tinnitus is denied.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 53-56.


ORDER

Entitlement to an initial disability rating of 70 percent, but no greater, for service-connected PTSD is granted subject to the laws and regulations governing the payment of veterans' benefits.

Entitlement to an initial disability rating in excess of 20 percent for radiculopathy of the right lower extremity is denied.  

Entitlement to service connection for a right leg disorder is denied.  

Entitlement to service connection for a right hip disorder, to include as secondary to service-connected lumbar strain is denied. 

Entitlement to service connection for bilateral hearing loss is denied.  

Entitlement to service connection for tinnitus is denied.  


REMAND

As noted above, with regard to the claim for TDIU, the Court stated that when the issue of entitlement to a TDIU rating for a particular service-connected disability or disabilities is raised in connection with a claim for an increased rating for such disability or disabilities, the Board has jurisdiction to consider that issue.  See Rice, supra.  The Court indicated that if the Board determines that further action by the RO is necessary with respect to the issue, the Board should remand that issue.  Here, in his April 2017 substantive appeal the Veteran raised the issue of TDIU.  However, the issue of entitlement to TDIU has not been developed nor considered by the RO in the first instance.  Therefore, the Board remands the TDIU issue to the RO for development and adjudication.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a VCAA notice letter, pursuant to 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), which advises him of the criteria needed to substantiate a claim for a TDIU.  In addition, ask the Veteran to complete a VA Form 21-8940 (Application for Increased Compensation Based on Unemployability) to obtain relevant employment information. 

2.  Upon review of any evidence submitted, and any additional development deemed necessary, evaluate and adjudicate the TDIU claim.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


